Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 9, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 12-25 drawn to an invention nonelected without traverse in the reply filed on April 12, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Objections
Claim 2 stands objected to because of minor informalities.

Claim 2
	lines 2-3, recite “an amount of 0.01 weigh percent to 10 weight percent based on total composition weight”.
	The word “weigh” should be amended to the word -- weight --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
I.	Claims 1-6 and 9-10 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 03/083171 (‘171) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) [‘260], Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) and Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” ARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49).
Regarding claim 1, WO ‘171 teaches a method for treating a substrate comprising:
• passing electric current (= substantially reducing or halting the current) [page 13, line 16] between an anode and the substrate, serving as a cathode (= a substantially metallic coating is deposited onto the article) [page 13, lines 15-16], said cathode and anode being immersed in an electrodepositable pretreatment composition (= providing at least one activator agent to the solution) [page 13, line 17] comprising a lanthanide series metal and/or a Group IIIB metal (= preferably, the at least one precursor agent is chosen from a salt of the following: Y3+, La3+, Ce3+, Ce4+, Pr3+, Nd3+, Sm3+, Eu3+, Gd3+, Tb3+, Dy3+, Ho3+, Er3+, Tm3+, Yb3+, Lu3+) [page 15, line 25 to page 16, line 2], an oxidizing agent (= preferably, the at least one activator agent is peroxide (O22-), peroxonium salts (H2OOH)+, hydroperoxide (OOH)-, or ozone analogues of peroxide (HOOOH), or nitrate salts) [page 16, lines 7-9], and a metal-complexing agent (= the addition to the solution of complexing agents is sometimes required) [page 5, line 27 to page 6, line 5], wherein the electric current cycles between a current-on position and a current-off position (= also suitable is pulsed current) [page 20, lines 12-13]; and 
• contacting the pretreated substrate with a sealing composition (= preferably, to the 

rinsed conversion coating is imparted a sealing agent) [page 21, lines 1-2].
The method of WO ‘171 differs from the instant invention because WO ‘171 does not disclose the following:
a.	Deoxidizing a substrate.
WO ‘171 teaches that preferably, the article material is a metal such as those consisting substantial quantities of iron, titanium, or aluminium (page 21, lines 15-17).
Stoffer ‘260 teaches that:
In accordance with the process of the invention, an aluminum-containing component is pretreated by cleaning and/or deoxidizing, thereafter immersed in a cerium-containing solution to deposit a cerium coating thereon with application of an external source of electrons, and finally subjected to a sealing operation (page 1, [0012]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘171 by deoxidizing a substrate because deoxidizing provides a uniformly cleaned and deoxidized surface to an aluminum-containing component. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the sealing composition is a sealing composition comprising phosphate

and a Group IIIB metal and/or a Group IVB metal.
	WO ‘171 teaches that preferably, to the rinsed conversion coating is imparted a sealing agent (page 21, lines 1-2).
	Stoffer ‘260 teaches that after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution, for example 2.5 wt % Na3PO4 with a pH adjusted to about 4.5 with H3PO4 for about five minutes (page 3, [0034]).
	Hardin teaches that:
After the formation of the conversion coating on the metallic substrate, a lubricant, a sealant and/or a paint may be applied onto the conversion coating. There may be applied combinations of a sealant and a lubricant or of a sealant and a paint. These process steps are generally well known. If a sealant step is used, preferably the coated metallic surface is rinsed prior to and sometimes also after the sealing process. The conversion coating may be sealed by treatment with at least one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions. The sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers. The sealing solution forms a surface layer on the conversion coating and may further enhance the corrosion resistance of the conversion coating. A similar effect may be gained with a painting step (page 7, [0075]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing composition described by WO ‘171 with wherein the sealing composition is a sealing composition comprising phosphate and a Group IIIB metal and/or a Group IVB metal because a sealing solution containing Zr fluorides and phosphates forms a surface layer on a conversion coating and may further enhance the corrosion resistance of the conversion coating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, WO ‘171 teaches wherein the lanthanide series metal and/or the Group IIIB metal is present in the electrodepositable pretreatment composition in an amount of 0.01 weight percent to 10 weight percent based on total composition weight (= preferably, the concentration of the precursor agent is in the range 0.001 g/L to saturation) [page 17, lines 11-12].
	Regarding claim 3, WO ‘171 teaches wherein the electrodepositable pretreatment composition further comprises a surfactant (= wetting agents are widely used to reduce the surface tension of the solution, which has the effect of minimising the formation of pores in the deposit) [page 5, line 24-27].
Regarding claim 4, the method of WO ‘171 differs from the instant invention because WO ‘171 does not disclose wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as elemental metal) based on the total weight of the sealing composition.
Hardin that the sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers (page 7, [0075]).
It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the Group IIIB metal and/or the Group IVB metal present in the sealing composition described by the WO ‘171 combination with wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as elemental metal) based on the total weight of the sealing composition because considering that Hardin is silent as to a specific concentration of Zr, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the concentration of Zr through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness (MPEP § 2144.05).
	Regarding claim 5, Stoffer ‘260 teaches wherein the sealing composition further comprises a Group IA metal (= 2.5 wt% Na3PO4) [page 3, [0034]].
Regarding claim 6, Stoffer ‘260 teaches wherein the Group IA metal is present in an amount of 0.001 weight percent to 5 weight percent based on total weight of the sealing composition (= 2.5 wt% Na3PO4) [page 3, [0034]].
	Regarding claim 9, the method of WO ‘171 differs from the instant invention because WO ‘171 does not wherein the current-off condition comprises a frequency of at least 5 seconds.
	WO ‘171 teaches that also suitable is pulsed current (page 20, lines 12-13).
	Cetinkaya teaches pulsed electrodeposition of cerium oxide films (page 45, left column, 

lines 1-20). The experiments presented in Figure 4 were performed at -0.9V / 0V and - 0.7V / 0V with 10s on/1s off (page 46, “3.3. Pulse Potential Deposition”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current-off condition described by WO ‘171 with wherein the current-off condition comprises a frequency of at least 5 seconds because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current-off condition by routine experimentation that would have achieved the desired surface morphology of a cerium oxide film (MPEP § 2141.03). 
	Regarding claim 10, WO ‘171 teaches wherein the immersing in the electrodepositable pretreatment composition occurs prior to the contacting with the sealing composition (= preferably, to the rinsed conversion coating is imparted a sealing agent) [page 21, lines 1-2].

II.	Claims 7 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 03/083171 (‘171) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) [‘260], Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) and Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” ARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49) as applied to claims 1-6 and 9-10 above, and further in view of Stoffer et al. (US Patent Application Publication No. 2004/0028820 A1) [‘820].
WO ‘171, Stoffer ‘260, Hardin and Cetinkaya are as applied above and incorporated herein.

Regarding claim 7, the method of WO ‘171 differs from the instant invention because 
WO ‘171 does not disclose the method, further comprising contacting the deoxidized substrate with a spontaneously depositable pretreatment composition comprising a Group IIIB and/or a Group IVB metal.
WO ‘171 teaches that preferably, the article material is a metal such as those consisting substantial quantities of iron, titanium, or aluminium (page 21, lines 15-17).
Stoffer ‘260 teaches an aluminum-containing component is pretreated by cleaning and/or deoxidizing (page 1, [0012]).
	Stoffer ‘820 teaches an optional pretreatment deoxidation and activation operation to provide a uniformly cleaned and deoxidized surface (page 2, [0020]).
	Among the several objects of this invention, therefore, is the enhancement of the corrosion resistance of aluminum and aluminum alloy aircraft components; the enhancement of the corrosion 
resistance of aluminum and aluminum alloys using materials which are not toxic in the relevant concentrations; the enhancement of the corrosion resistance of aluminum and aluminum alloys using a cerium-based coating produced by a spontaneous deposition process including, for example, dip, flow, intermittent flow, gel, intermittent dip, spray, and intermittent spray techniques resulting in spent electrolyte having minimal negative environmental impact (page 2, [0012]).

	An electrolyte containing cerium is obtained (page 2, [0022]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the WO ‘171 combination by contacting the deoxidized substrate with a spontaneously depositable pretreatment composition comprising a Group IIIB and/or a Group IVB metal because spontaneously depositing a cerium-based coating onto a deoxidized aluminum component enhances the corrosion resistance thereof.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 11, the method of WO ‘171 differs from the instant invention because WO ‘171 does not disclose wherein the contacting with the spontaneously depositable pretreatment composition occurs prior to the immersing in the electrodepositable pretreatment composition.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘171 with wherein the contacting with the spontaneously depositable pretreatment composition occurs prior to the immersing in the electrodepositable pretreatment composition because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

III.	Claims 1-2, 4-6 and 9-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” ARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49) in view of Buck (US Patent No. 5,478,450), Stoffer et al. (US Patent Application Publication No. 

2004/0026260 A1) [‘260] and Hardin et al. (US Patent Application Publication No. 2002/0084002 A1).
Regarding claim 1, Cetinkaya teaches a method for treating a substrate comprising: 
• passing electric current between an anode and the substrate, serving as a cathode (= ceria film is deposited via cathodic deposition on nanostructured, gold-coated, polycarbonate track-etched membrane (PCTE) template by both constant potential and PED method) [page 45, left column, lines 13-17], said cathode and anode being immersed in an electrodepositable pretreatment composition comprising a lanthanide series metal and/or a Group IIIB metal  and an oxidizing agent (= the electrolytic bath was consisted of Ce(NO3))3·6H2O (Sigma Aldrich, 99.9%), 70 mM HNO3 (Sigma Aldrich, 70%) and 3% vol H2O2 in purified water (electrical resistivity 18.2 MΩ cm) [page 45, left column, lines 25-28], wherein the electric current cycles between a current-on position and a current-off position (= the experiments presented in Figure 4 were performed at -0.9V / 0V and -0.7V / 0V with 10s on/1s off) [page 46, “3.3. Pulse Potential Deposition”].
The method of Cetinkaya differs from the instant invention because Cetinkaya does not 
disclose the following:
a.	Deoxidizing a substrate.
	Cetinkaya teaches that ceria film is deposited via cathodic deposition on nanostructured, gold-coated, polycarbonate track-etched membrane (PCTE) template by both constant potential and PED method (page 45, left column, lines 13-17).
	Buck teaches deoxidizing and detarnishing gold (col. 3, lines 28-30).

In our deoxidizing process, hydrogen sulfide gas bubbles are released as a by-product of the electro-chemical reaction and do not serve as a cleaning agent. Since the compound which 
is removed is dissolved and/or reduced through the electrolytic process, any potential smut, grease, etc. clinging or adhered to the compound is also simultaneously released into the electrolyte solution as a result of the reduction (col. 3, lines 43-49).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Cetinkaya by deoxidizing a substrate because a removed compound is dissolved and/or reduced through an electrolytic process, where any potential smut, grease, etc. clinging or adhered to the compound is also simultaneously released into an electrolyte solution as a result of the reduction.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the electrodepositable pretreatment composition comprises a metal-complexing agent.
	Cetinkaya teaches pulsed electrodepositing (PED) cerium oxide films (page 45, left column, lines 1-20).
	Stoffer ‘260 teaches electrodepositing a cerium based coating (page 1, [0010]). The electrolyte contains gelatin and/or amino acids as an additive to improve coating uniformity and 

corrosion resistance (page 2, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositable pretreatment composition described by Cetinkaya with wherein the electrodepositable pretreatment composition comprises a metal-complexing agent because adding an amino acid to the electrolyte improves coating uniformity and corrosion resistance.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Contacting the pretreated substrate with a sealing composition comprising phosphate and a Group IIIB metal and/or a Group IVB metal.
Stoffer ‘260 teaches that after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution (page 3, [0034]).
	Hardin teaches that:
After the formation of the conversion coating on the metallic substrate, a lubricant, a sealant and/or a paint may be applied onto the conversion coating. There may be applied combinations of a sealant and a lubricant or of a sealant and a paint. These process steps are generally well known. If a sealant step is used, preferably the coated metallic surface is rinsed prior to and sometimes also after the sealing process. The conversion coating may be sealed by treatment with at least one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions. The 

sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers. The sealing solution forms a surface layer on the conversion coating and may further enhance the corrosion resistance of the conversion coating. A similar effect may be gained with a painting step (page 7, [0075]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Cetinkaya by contacting the pretreated substrate with a sealing composition comprising phosphate and a Group IIIB metal and/or a Group IVB metal because sealing solutions containing Zr fluorides and phosphates form a surface layer on a cerium conversion coating and enhances the corrosion resistance of the cerium conversion coating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Cetinkaya teaches wherein the lanthanide series metal and/or the 
Group IIIB metal is present in the electrodepositable pretreatment composition in an amount of 0.01 weight percent to 10 weight percent based on total composition weight (= 10 mM Ce(NO3)3·6H2O) [page 45, left column, lines 23-24].
	Regarding claim 4, the method of Cetinkaya differs from the instant invention because Cetinkaya does not disclose wherein the Group IIIB metal and/or the Group IVB metal is present 

in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as elemental metal) based on the total weight of the sealing composition.
Hardin that the sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers (page 7, [0075]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Group IIIB metal and/or the Group IVB metal present in the sealing composition described by the Cetinkaya combination wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as elemental metal) based on the total weight of the sealing composition because considering that Hardin is silent as to the specific concentration of Zr, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the concentration of Zr through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness (MPEP § 2144.05).
Regarding claim 5, Stoffer ‘260 teaches wherein the sealing composition further comprises a Group IA metal (= 2.5 wt% Na3PO4) [page 3, [0034]].
Regarding claim 6, Stoffer ‘260 teaches wherein the Group IA metal is present in an 

amount of 0.001 weight percent to 5 weight percent based on total weight of the sealing composition (= 2.5 wt% Na3PO4) [page 3, [0034]].
Regarding claim 9, the method of Cetinkaya differs from the instant invention because Cetinkaya does not wherein the current-off condition comprises a frequency of at least 5 seconds.
	Cetinkaya teaches pulsed electrodeposition of cerium oxide films (page 45, left column, lines 3-8). The experiments presented in Figure 4 were performed at -0.9V / 0V and - 0.7V / 0V with 10s on/1s off (page 46, “3.3. Pulse Potential Deposition”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current-off condition described by Cetinkaya with wherein the current-off condition comprises a frequency of at least 5 seconds because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current-off condition by routine experimentation that would have achieved the desired surface morphology of a cerium oxide film (MPEP § 2141.03). 
Regarding claim 10, Stoffer ‘260 teaches wherein the immersing in the electrodepositable pretreatment composition occurs prior to the contacting with the sealing composition (= after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution) [page 3, [0034]].

IV.	Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” ARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49) in view of Buck (US Patent No. 

5,478,450), Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) [‘260] and Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) as applied to claims 1-2, 4-6 and 10 above, and further in view of Pedraza Diaz et al. (US Patent Application Publication No. 2012/0125778 A1).
	Cetinkaya, Buck, Stoffer ‘260 and Hardin are as applied above and incorporated herein.
Regarding claim 3, the method of Cetinkaya differs from the instant invention because 
Cetinkaya does not disclose wherein the electrodepositable pretreatment composition further comprises a surfactant.
	Like Cetinkaya, Pedraza Diaz teaches electrodepositing (page 1, [0013]) a cerium-based coating (page 2, [0023]). In additional but non-essential manner, the electrolyte 24 may also include one or more additives and/or surfactants (page 3, [0054]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositable pretreatment composition described by Cetinkaya with wherein the electrodepositable pretreatment composition further comprises a surfactant because surfactants are additives in cerium electrolytes for electrodepositing cerium-based coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
 	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 7 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” ARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49) in view of Buck (US Patent No. 5,478,450), Stoffer et al. (US Patent Application Publication No. 
2004/0026260 A1) [‘260] and Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) as applied to claims 1-2, 4-6 and 10 above, and further in view of Stoffer et al. (US Patent Application Publication No. 2004/0028820 A1) [‘820].
	Cetinkaya, Buck, Stoffer ‘260 and Hardin are as applied above and incorporated herein.
Regarding claim 7, the method of Cetinkaya differs from the instant invention because 
Cetinkaya does not disclose the method, further comprising contacting the deoxidized substrate with a spontaneously depositable pretreatment composition comprising a Group IIIB and/or a Group IVB metal.
	Stoffer ‘820 teaches that:
	Among the several objects of this invention, therefore, is the enhancement of the corrosion resistance of aluminum and aluminum alloy aircraft components; the enhancement of the corrosion resistance of aluminum and aluminum alloys using materials which are not toxic in the relevant concentrations; the enhancement of the corrosion resistance of aluminum and aluminum alloys using a cerium-based coating produced by a spontaneous deposition process including, for example, dip, flow, intermittent flow, gel, intermittent dip, spray, and intermittent spray techniques resulting in spent electrolyte having minimal negative environmental impact (page 2, [0012]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Cetinkaya by 

contacting the substrate with a spontaneously depositable pretreatment composition comprising a Group IIIB and/or a Group IVB metal because spontaneously depositing a cerium-based coating enhances the corrosion resistance of a metal.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 11, the method of Cetinkaya differs from the instant invention because Cetinkaya does not disclose wherein the contacting with the spontaneously depositable pretreatment composition occurs prior to the immersing in the electrodepositable pretreatment composition.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Cetinkaya with wherein the contacting with the spontaneously depositable pretreatment composition occurs prior to the immersing in the electrodepositable pretreatment composition because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Response to Arguments

Applicant’s arguments filed February 9, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that in particular, Baldwin does not teach a deoxidation step or an electrodepositable pretreatment composition. Rather, Baldwin teaches an electroplating composition that comprises a pretreatment composition. A current is applied to the composition to electroplate the substrate by applying a metallic layer, then the metallic layer is treated with a spontaneously depositable conversion composition. Baldwin does not teach a sealing composition. While Stoffer ‘260 teaches a sealing composition comprising a phosphate, such as sodium phosphate, the reference does not teach or suggest a sealing composition comprising a Group IIIB and/or Group IVB metal. Additionally, Stoffer ‘260 does not teach an electric current cycling between a current-on and current-off position. Hardin does not teach an electrodepositable pretreatment composition.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Baldwin teaches the formation of a passivation film on the surface of an electroplated coating using a pulsed current (page 20, lines 12-13) at a low current density (page 37, lines 31-

25), where Stoffer ‘260 (page 1, [0012]) and Stoffer ‘820 (page 2, [0020]) teach that a surface pretreatment deoxidation and activation operation provides a uniformly cleaned and deoxidized surface and Stoffer ‘260 (page 3, [0034]) and Hardin (page 7, [0075]) teach that an aftertreatment of sealing provides a surface layer on a passivation film and further enhances the corrosion resistance of the passivation film, where phosphate sealing compositions are well known. 

	• Applicant states that a person of ordinary skill would not be motivated to add a Group IIB and/or Group IVB metal to a sealing solution of sodium phosphate, as taught in Stoffer ‘260. Furthermore, the comparison of data of Comparative Example 3 versus Experimental Example 5 in the instant application demonstrate the unexpected results achieved with the system recited in Claim 1.
	In response, Hardin that the sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers (page 7, [0075]).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	The testing of the sealing compositions described for their effect on adhesion is not 

commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., the effect on adhesion only works for what was specifically tested. 	

	• Applicant states that that Baldwin actually teaches pulsed current for electroplating a substrate. “On the passage of electrical current through the cell, the metal ions are attracted to the article, where they are reduced to form a coating of that metal. The current flow is terminated when the required thickness of coating has been achieved.” Baldwin, p. 3, ln. 7-11 (emphasis added). 
	In response, Baldwin teaches that:
A method of tackling such growth is to remove the peroxide from the electroplating solution after each plating run. Thus for electroplating, the solution might contain Zn2+ and Ce3+, (Solution A). Following electroplating, H2O2 is added to the electrolyte (Solution B), thus stimulating the formation of the coloured passivation film on the surface of the zinc electroplated coating. The current is either off, or on, but at a low voltage or current density (page 37, lines 18-25).

Also suitable is pulsed current (page 20, lines 12-13).

	The formation of a passivation film in Solution B is at a pulsed current of a low current density.

	• Applicant states that there is simply no teaching or suggestion in Baldwin that would suggest to one skilled in the art that such teachings would be applicable to electrodepositable pretreatment compositions because the metallic coating applied in Baldwin through electroplating has a zero valence, whereas the electrodepositable pretreatment composition of 

the present invention deposits a cerium oxide film, in which the cerium is in the three plus or four plus valence. The electroplating composition deposits a metallic layer that has a zero valence.
	In response, Baldwin teaches that:
A method of tackling such growth is to remove the peroxide from the electroplating solution after each plating run. Thus for electroplating, the solution might contain Zn2+ and Ce3+, (Solution A). Following electroplating, H2O2 is added to the electrolyte (Solution B), thus stimulating the formation of the coloured passivation film on the surface of the zinc electroplated coating. The current is either off, or on, but at a low voltage or current density (page 37, lines 18-25).

	It is deemed that the passivation film has cerium in the three plus valence, i.e., Ce3+.

	• Applicant states that applying the first prong of the test, Cetinkaya and Buck are not within the field of Applicant's endeavor. Applicant’s field of endeavor is treating metal substrates to prevent corrosion and improve adhesion of subsequent coatings. Cetinkaya and Buck relate to the treatment of gold substrates. As noted by Buck, gold is “quite highly unreactive.” Buck, col. 1, In. 10-14. Cetinkaya is directed to a means of depositing a cerium oxide film onto gold. Buck “relates to a method and an apparatus for cleaning silver or gold plated costume jewelry by an electrolytic process.” Buck, col. 1, ln. 7-9. Cetinkaya and Buck, therefore, relate to an entirely different field of endeavor and are non-analogous art.
	In response, it is deemed that gold is gold and the deoxidation of gold removes any potential smut, grease, etc. 
	The reasons or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the 

prior art suggest the combination to achieve the same advantage or result discovered by Applicant (MPEP § 2144).

	• Applicant states that applying the second prong of the test, Cetinkaya and Buck are not reasonably pertinent to the particular problem with which Applicant aims to address. The present application is directed to providing methods for treating a metal substrate without the use of chromates and/or phosphates. See Application, par. [0005]. Suitable metal substrates for use in the present application include “steel, aluminum, and/or magnesium. . . . The substrate . .. may also comprise titanium and/or titanium alloys. According to the present invention, the substrate may comprise a portion of a vehicle such as a vehicular body.” Id. at par. [0031]. One skilled in the art would understand the differences between pretreating a metal substrate that is used for the assembly of a vehicle and treating a precious metal such as gold. As the skilled artisan would appreciate, treating the surface of a precious metal requires a coating system that is different than coating systems for vehicular bodies. For at least these reasons, Cetinkaya and Buck, therefore, are not reasonably pertinent to the particular problem which the Applicant's method of treating a metal substrate addresses, namely, providing methods for treating a metal substrate without the use of chromates and/or phosphates. Accordingly, Cetinkaya and Buck are non-analogous art which cannot properly be applied against Applicant’s claimed invention 
as recited in independent Claim 1.
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not 

demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
It is well settled that unpatented claims are given the broadest, most reasonable interpretation and that limitations are not read into the claims without a proper claim basis therefor. In re Prater 415 F. 2d 1393, 162 USPQ 541 (CCPA 1969); In re Zeltz 893 F. 2d 319, 13 USPQ 1320. 
	The substrate as presently claimed reads on gold. 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McMillen et al. (US Patent No. 5,653,823) is cited to teach a non-chrome post-rinse composition comprising a group IV-B metal ion (col. 5, lines 39-45) and phosphoric acid (col. 6, line 12).
	Ponzellini et al. (US Patent Application Publication No. 2007/0264511 A1) is cited to teach that suitable sealants or post-rinses or both may be based on silicates, phosphates, silanes, fluorotitanates or fluorozirconates, special polymers like polyvinylphenole derivatives or like - sometimes modified - polyacrylates or any combination thereof (pages 2-3, [0036]).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 21, 2022